Exhibit21.1 Subsidiaries of Layne Christensen Company Name of Subsidiary Jurisdiction of Incorporation Percentageof VotingStock ownedby Company♦ Bencor Corporation of America-Foundation Specialist Delaware 100% Boyles Bros. Drilling Company Utah 100% Camken-Reynolds, LLC Delaware 51% Cherryvale Pipeline, LLC Kansas 100% Christensen Boyles Corporation Delaware 100% Collector Wells International, Inc. Ohio 100% Costa Fortuna Del Uruguay Uruguay 100% Costa Fortuna Fundacoes Econstrucoes Ltda. Brazil 100% Diberil S.A. Uruguay 50% Discretionary Trust Zimbabwe 100% ESEMES (Mauritius) Limited Mauritius 100% G&K Properties Pty Ltd Australia 100% Inliner American, Inc. Delaware 100% Inliner Technologies, LLC Indiana 100% International Directional Services, L.L.C. Delaware 100% International Directional Services de Mexico, Ltd. Mexico 100% International Directional Services of Canada, Ltd. Ontario, Canada 100% International Mining Services Pty Ltd Western Australia 100% International Water Consultants, Inc. Ohio 100% Inversiones Layne Energy Limitada (a/k/a Layne Energy Limitada) Chile 100% Layne Christensen Australia Pty Limited Australia 100% Layne Christensen Canada Limited Alberta, Canada 100% Layne de Bolivia S.R.L. Bolivia 100% Layne de Mexico, S.A. de C.V. Hermosillo, Sonora, Mexico 100% Layne do Brasil Sondagens Ltda. Brazil 100% Layne Drilling Burkina Faso S.A.R.L. Burkina Faso 100% Layne Drilling Guinea Sarl Guinea 100% Layne Drilling Mali Mali 100% LayneDrilling Mauritania Sarl Mauritania 100% Layne Drilling Pty Ltd Australia 100% Layne Drilling (RDC) SPRL Democratic Republic of Congo 100% Layne Drilling Tanzania Ltd. Tanzania 100% Layne Drilling Zambia Zambia 100% Layne Energia Chile S.A. Chile 85% Layne Energy, Inc. Delaware 100% Layne Energy Cherryvale, LLC Delaware 100% Layne Energy Cherryvale Pipeline, LLC Delaware 100% Layne Energy Dawson, LLC Delaware 100% Layne Energy Holding, LLC Delaware 100% Layne Energy Operating, LLC Delaware 100% Layne Energy Osage, LLC Delaware 100% Layne Energy Pipeline, LLC Delaware 100% ♦directly or indirectly through its subsidiaries, nominees or trustees Page 2 Subsidiaries of Layne Christensen Company(Continued) Name of Subsidiary Jurisdiction of Incorporation Percentageof VotingStock ownedby Company♦ Layne Energy Production, LLC Delaware 100% Layne Energy Resources, Inc. Delaware 100% Layne Energy Sycamore, LLC Delaware 100% Layne Energy Sycamore Pipeline, LLC Delaware 100% Layne GeoBrasil Equipamentos de Fundações Ltda. Brazil 100% Layne International, LLC Delaware 100% Layne Texas, Incorporated Delaware 100% Layne Water Development and Storage, LLC Delaware 100% Lenity Investments (Private) Limited Zimbabwe 100% Liner Products, LLC Indiana 100% Mag Con, Inc. Louisiana 100% Meadors Construction Co., Inc. Florida 100% Mid-Continent Drilling Company Delaware 100% PT Layne Christensen Indonesia Indonesia 100% PanAsia-Layne Joint Venture LLC South Korea 51% Reynolds, Inc. Indiana 100% Reynolds Inliner, LLC Indiana 100% Reynolds Southwest, Inc. New Mexico 100% Reynolds Transport Co. Indiana 100% Reynolds Water Islamorada, LLC Delaware 100% Reynolds-Bowen, LLC Delaware 51% Reynolds-Rogers, LLC Delaware 51% Shawnee Oil & Gas, L.L.C. Delaware 100% SMS Holdings Pty Ltd Australia 100% SMS Offshore Pty Ltd Western Australia 100% Stamm-Scheele Incorporated Louisiana 100% Stanley Mining Services Pty Limited Australia 100% Stanley Mining Services (Botswana) (Pty) Ltd. Botswana 100% Stanley Mining Services (Uganda) Limited Uganda 100% Stanley Mining Services Zimbabwe (Private) Limited Zimbabwe 100% Tecniwell S.r.l. Italy 100% Vibration Technology, Inc. Delaware 100% W.L. Hailey & Company, Inc. Tennessee 100% West African Drilling Services Pty Ltd Australia 100% West African Drilling Services (No. 2) Pty Ltd Australia 100% West African Drilling Services Sarl Ghana 100% ♦directly or indirectly through its subsidiaries, nominees or trustees Page 3 Subsidiaries of Layne Christensen Company(Continued) Name of Subsidiary Jurisdiction of Incorporation Percentageof VotingStock ownedby Company♦ West African Holdings Pty Ltd Australia 100% Windsor Resources, LLC Delaware 100% Windsor Resources Pipeline, LLC Delaware 100% ♦directly or indirectly through its subsidiaries, nominees or trustees
